2:20-bk-20119-BPH Doc#: 1-2 Filed: 04/29/20 Entered: 04/29/20 14:35:47 Page 1 of 1




                                                Certificate Number: 16199-MT-CC-034255471


                                                              16199-MT-CC-034255471




                     CERTIFICATE OF COUNSELING

 I CERTIFY that on March 19, 2020, at 5:09 o'clock PM EDT, Kara Zurliene
 received from CC Advising, Inc. , an agency approved pursuant to 11 U.S.C. 111
 to provide credit counseling in the District of Montana, an individual [or group]
 briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
 A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
 copy of the debt repayment plan is attached to this certificate.
 This counseling session was conducted by internet.




 Date:   March 19, 2020                         By:      /s/Mary Dillon for Evaline Mutuku


                                                Name: Evaline Mutuku


                                                Title:   Credit Counselor




 * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
 Code are required to file with the United States Bankruptcy Court a completed certificate of
 counseling from the nonprofit budget and credit counseling agency that provided the individual
 the counseling services and a copy of the debt repayment plan, if any, developed through the
 credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
